department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division number release date date date xkxxxxkx xxxxxx xxxxxx xxxxxx uniform issue list legend grantor company trustee fund x dear this is in response to your ruling_request dated date regarding federal tax consequences under various sections of the internal_revenue_code of the proposed transactions described below facts the information submitted provides that you were created by grantor as a net_income make-up charitable_remainder_unitrust nimcrut under sec_664 and sec_1 a i b to benefit grantor you state that grantor contributed your initial corpus which consists of grantor's common_stock shares in company presently trustee serves as your trustee your organizing trust document trust agreement provides that upon grantor’s death trustee shall distribute your entire remaining income and corpus to fund the charitable_remainder an organization described in sec_501 and classified as a public charity under sec_509 nonetheless grantor has the power to change the remainder thus giving grantor the authority to substitute the remainder with another organization s exempt under sec_501 and classified as a public charity under sec_509 as the charitable xxxxxxxxxxaxxxaxxxxxxxxxxxx kx axxax remainder s pursuant to the trust agreement trustee also has limited power to amend trust agreement for the sole purpose to ensure that you continue to qualify as charitable_remainder_unitrust within the meaning of ilr c sec_664 you state that under sec_2 of the trust agreement trustee shall pay grantor during grantor's lifetime a unitrust_amount in annual installments equal to the lesser_of a the trust income for the taxable_year as defined in sec_643 of the code and the regulations thereunder and in accordance with this sec_2 and sec_12 of this trust and b x percent x of the net fair_market_value of the assets of this trust valued as of the first day of each taxable_year of the trust the valuation_date the unitrust_amount for any year shall also include any amount of trust income for such year that is in excess of the amount required to be distributed under b above to the extent that the aggregate of the amounts paid in prior years was less than aggregate of the amounts computed as x percent x of the net fair_market_value of the trust assets on the valuation dates following your creation as a unitrust the internal_revenue_service service on date issued final regulations under sec_1_664-3 regarding charitable_remainder unitrusts which provides in part that proceeds from sale_or_exchange of corpus contributed to a unitrust must be allocated to the unitrust’s corpus not to the unitrust’s income see t d f_r 1991_1_cb_364 sec_1_664-3 of those final regulations provides in part that proceeds from the sale_or_exchange of any assets contributed to the trust must be allocated to principal and not to trust income at least to the extent of the fair_market_value of those assets on the date of their contribution additionally the preamble to those regulations indicates that taxpayers do not have to treat the make-up amount as a liability when valuing the assets of a nimcrut the governing instrument of the trust complies with sec_1_664-3 as promulgated in those final regulations with respect to the property used to fund the trust initially but will not comply with respect to additional contributions to the trust the governing instrument of the trust also includes a make-up liability provision you state that trust agreement conforms to sec_1_664-3 with respect to the corpus used for your initial funding however the trust agreement fails to comply with sec_1_664-3 in that it prevents trustee from accepting additional corpus on your behalf as such certain provisions of the present trust agreement prevents you from being able to continue to qualify as a charitable_remainder_unitrust as intended by grantor these provisions include the make-up liability’ provision and the provision requiring that all realized capital_gains other than gain realized on shares of company's common_stock contributed to you by grantor shall be allocated to your income and shall be distributed as part or all of your amounts because trust agreement lacks conformity with the final regulations under sec_1 trustee has been restricted from being able to accept additional property contributed to you trustee based on trustee’s limited power to amend the trust agreement petitioned the axxxxxxxxxxaxxxxxaxxxxxaxax ax aka x appropriate state court court to permit your reformation you state that reformation is necessary to achieve grantor’s intent enabling you to continue to qualify as a charitable_remainder_unitrust under r c sec_664 subsequently the attorney generai of the appropriate state filed an answer with the court acquiescing to your reformation grantor and fund pursuant to sworn affidavits supports your reformation the court entered a judgment which ordered your reformation the court struck out the entire second and third paragraphs of sec_2 of trust agreement thereby deleting a b the make-up liability provision and the provision that require proceeds from sale_or_exchange of any corpus grantor contributed to you be allocated to your income and not your corpus the court also added a new provision paragraph to trust agreement which requires you to allocate to your corpus any proceeds from sale_or_exchange of any corpus grantor contributed to you and not to your income to the extent of the fair_market_value of those assets on the date of their contribution to you your income interests under sec_170 sec_2055 or sec_2522 further you state that no deductions were claimed or allowed for you represent that the elimination of the make-up liability provision would increase the net fair_market_value of the unitrust assets and correspondingly increase the unitrust_amount increasing the unitrust_amount in prior years could enlarge the limitation on payments made to income beneficiaries on account of the excess income and could in turn increase the unitrust_amount payable to the income beneficiaries over what they would have received under the trust agreement in absence of the reformation rulings requested based on the above facts you requested the following rulings reformation of the trust agreement as ordered by the court will not cause you to fail to qualify as charitable_remainder_unitrust under r c sec_664 reformation of the trust agreement as ordered by the court will not constitute an act of self-dealing under sec_4941 which would subject you to taxation under sec_4947 ruling law analysis r c sec_664 provides that for purposes of r c sec_664 a charitable_remainder_unitrust is a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in xxxxxxxxxxxxxxxaxxkxxaxxxxakaxxxk r c sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in r c sec_664 and other qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in ilr c sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in r c sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employee securities as defined in r c sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined by r c sec_664 and d with respect to each contribution of property in the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date of such property is contributed to the trust il r c sec_664 provides that notwithstanding the provisions of sec_664 and b the trust instrument may provide that the trustee shall pay the income_beneficiary for any year - a the amount of the trust income if such amount is less than the amount required to be distributed under sec_664 and b any amount of the trust income which is in excess of the amount required to be distributed under sec_664 to the extent that by reason of sec_664 the aggregate of the amounts paid in prior years was less than the aggregate of such required amounts sec_1_664-3 of the income_tax regulations regulations provides in part that a charitable_remainder_trust may be subject_to a power to invade alter amend or revoke for the beneficial use of a person other than an organization described in sec_170 based solely on the facts and representations submitted we conclude that the judicial reformation of the trust agreement described above will not cause you to fail to qualify as a nimcrut under sec_664 ruling law analysis r c a imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation r c d e provides that the term self dealing means any direct or indirect transfer to or for_the_use_of or for the benefit of a disqualified_person of the income or assets of a private_foundation r c a provides that the term disqualified_person with respect to a private_foundation among others includes a a substantial_contributor to the foundation b an owner of more than percent of the beneficial_interest of a_trust or unincorporated enterprise and c the members xxxxxxxxxxxxxxxxxxxxkxxxkxakkaxxkx of the family of those individuals described in a and b r c a provides that in the case of a_trust which is not exempt from tax under lr c sec_501 not all of the unexpired interests in which are devoted to one or more of the purposes described in r c sec_170 and which has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_642 sec_2055 sec_2106 or sec_2522 and among others sec_4941 relating to taxes on self-dealing shall apply as if such trust were a private_foundation r c a a provides that r c sec_4947 shall not apply with respect to any amounts payable under the terms of such trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 sec_53_4941_a_-1 provides in general sec_4941 imposes an excise_tax on each act of self-dealing between a disqualified_person as defined in sec_4946 anda private_foundation sec_53 d -2 f provides that a transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation shall constitute an act of self- dealing sec_53_4947-1 provides that payments of income by a charitable_remainder_unitrust to its individual income beneficiaries do not result in any_tax on self-dealing by virtue of the application of sec_4947 unless a deduction was allowed under sec_170 sec_2055 b or c b with respect to the income_interest of any such beneficiary as a charitable_remainder_unitrust you are considered to be a split-interest trust described under sec_4947 and are subject_to sec_4941 which imposes an excise_tax on acts of self-dealing the involvement of disqualified persons in certain transactions with you constitutes self-dealing under sec_4941 under sec_4946 trustee as foundation_manager and grantor as a substantial_contributor and sole beneficiary are disqualified persons with respect to you the analysis is two-fold in that we must determine first whether the self-dealing rules of chapter apply to grantor based on grantor’s position as an income_beneficiary of you and secondly whether there are any self-dealing issues with regards to grantor as a substantial_contributor based on grantor’s participation in any self-dealing transaction involving you you state that the elimination of the make-up liability’ provision would increase the net fair_market_value of your assets and in turn increases the amount you can pay transfer to grantor a disqualified_person sec_53_4941_d_-2 provides that a transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation may constitute an act of self-dealing thus the issue is whether your transfer of your income resulting from the elimination of the make-up_provision to grantor amounts to self-dealing under sec_4947 the self-dealing rules of sec_4941 do not apply to any amounts payable under the terms of a split-interest trust to income beneficiaries as long as no deduction was allowed for such income interests under r c sec_170 sec_2055 b or c b with respect to the income_interest of any such beneficiary see treas reg xxxxxxxxxxxaxxaxxaxxxxxrxaxaxx ax ax c ii you represent that no deductions under the above code sections were claimed or allowed for your income interests as a result the self-dealing rules of r c sec_4941 do not apply to grantor as an income_beneficiary regarding whether grantor as a substantial_contributor is subject_to the self-dealing rules of r c sec_4941 the circumstances presented above indicate that there is no act of self-dealing you submitted affidavits in support of the judicial reformation noting that the reformation is necessary to achieve grantor’s intent and to enable you to continue to qualify as a charitable_remainder_unitrust under sec_664 accordingly the judicial reformation of the trust agreement authorizing removal of the make-up liability provision will not constitute an act of self-dealing under sec_4941 and thus you will not be subject_to the excise_taxes under sec_4947 rulings based on the information submitted we rule as follows the reformation of your trust agreement as ordered by the court will not cause you to fail to qualify as charitable_remainder_unitrust under r c sec_664 the reformation of your trust agreement as ordered by the court will not constitute an act of self-dealing under r c sec_4941 which would subject you to taxation under r c sec_4947 this ruling will be made available for public inspection under r c sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter xxxxxxxxxxaxaxxxxxxxxxxax in accordance with the power_of_attorney currently on file with the service we are sending a copy of this letter to your authorized representative ax ax axa sincerely theodore r lieber manager exempt_organizations technical group notice enclosure
